DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: please update the priority statement at the beginning of the Specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "an article" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states "multi-portion article". Applicant is advised to consider stating "the multi-portion article".
The phrase “the article a second additive” in Claim 14, line 5 is vague and indefinite as the term “with” appears to be missing prior to the word “a”.
Claim 19 recites the limitation "attaching the second portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the attaching the second portion ".
Claim 20 recites the limitation "the article" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states "multi-portion article".  Applicant is advised to consider stating "the multi-portion article".
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2017/0007406).
Regarding Claim 14, Cui (‘406) teaches a method of constructing an additive manufactured multi-portion article (See FIG-8.), 

    PNG
    media_image1.png
    869
    704
    media_image1.png
    Greyscale

comprising: additive manufacturing a first portion of an article with a first additive manufacturing process (See Abs., paras. 45, 49, 51-55 and FIGs 4, 7a, 7b and 8, joining feature #2.); 

    PNG
    media_image2.png
    855
    645
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    478
    475
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    479
    435
    media_image4.png
    Greyscale

additive manufacturing a second portion of the article a second additive manufacturing process different than the first additive manufacturing process (See Abs., paras. 45, 49, 51-55 and FIGs 4, 7a, 7b and 8, block portion #1 not including joining features #2.); and attaching the second portion to the first portion, (See para. 45 and FIGs 4, 7a, 7b and 8 where dovetail members join the blocks #1 together.), the second portion forms a majority portion of the multi-portion article (See FIGs 4, 7a, 7b and 8 where the blocks of #1 are larger than dovetails #2.), however, fails to expressly disclose wherein the first additive manufacturing process is of a higher resolution than the second additive manufacturing process and the first additive manufacturing process operates at a different volumetric build rate than the second additive manufacturing process.
Applicant does not set forth any non-obvious unexpected results for there just being one or more processes or any of the various process parameters.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since some the portions as taught by Cui (‘406) are female portions and other are male portions there would be two separate processes.  Regarding the various process parameters, it would have been obvious to a person having ordinary skill in the art at the time of filing since Cui’s (‘406) structure is the same or substantially the same as set forth in the claims it would have the same or substantially the same structure as made by the process steps set forth in the claims.  Making any adjustments in the process or configuration would have been within the skill set of a person having ordinary skill in the art to provide a strong article that can function as intended.
Regarding Claim 15, Cui (‘406) teaches a method discussed above, however, fails to expressly state wherein the additive manufacturing of the first portion is faster than the additive manufacturing of the second portion.
Applicant does not set forth any non-obvious unexpected results for selecting one relative speed over another.  Making adjustments in the process would have been within the skill set of a person having ordinary skill in the art to provide a strong article that can function as intended.
Regarding Claim 16, Cui (‘406) teaches a method discussed above, however, fails to expressly state wherein the additive manufacturing of the first portion is less accurate than the additive manufacturing of the second portion.
Applicant does not set forth any non-obvious unexpected results for selecting one accuracy over another.  Making any adjustments in the process would have been within the skill set of a person having ordinary skill in the art to provide a strong article that can function as intended.
Regarding Claim 17, Cui (‘406) teaches wherein attaching the second portion to the first portion comprises mechanical attaching (See para. 45 and FIGs 4, 7a, 7b and 8 where dovetail members join the blocks #1 together.).
Regarding Claim 18, Cui (‘406) teaches wherein attaching the second portion to the first portion comprises mechanical attaching via a joint (See para. 45 and FIGs 4, 7a, 7b and 8 where dovetail members join the blocks #1 together.).
Regarding Claim 19, Cui (‘406) teaches a method discussed above, however, fails to expressly state wherein attaching the second portion to the first portion occurs during the additive manufacturing of the second portion.
Applicant does not set forth any non-obvious unexpected results for selecting one means of attachment over another.  Making any adjustments in the process would have been within the skill set of a person having ordinary skill in the art to provide a strong article that can function as intended.
Regarding Claim 20, Cui (‘406) teaches wherein computer modeling the article and determining the second portion and the first portion with respect to the first additive manufacturing process and the second additive manufacturing process (See paras. 47-50.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793                                                                                                                                                                                          	October 22, 2021